Citation Nr: 1639246	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He also had additional periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.


II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for tinnitus.  He attributes his tinnitus to loud military noise exposure from combat and while working as a heavy vehicle driver in the Army.

As an initial matter, the Veteran's service treatment records, including his June 1968 enlistment examination and March 1971 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Nevertheless, the Veteran's Report of Separation, Form DD-214, indicates that his Military Occupational Specialty (MOS) was "heavy vehicle driver" while on active duty and that he was awarded a Sharpshooter Rifle Badge, a Bronze Star Medal, and Republic of Vietnam Campaign Medal with 60 Device, and a Vietnam Service Medal with Two Bronze Service Stars.  His service personnel records reflect that he experienced combat in the Republic of Vietnam and that he was around loud noise from gunfire and military vehicles.  The Board finds that the Veteran's statements about in-service noise exposure are consistent with his circumstances of service.  As the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of his statements regarding military noise exposure. 

The Board notes that the Veteran's post-service medical records are silent regarding any complaint, treatment, or diagnosis regarding tinnitus. 

The Veteran filed his present claim seeking entitlement to service connection for tinnitus in July 2011.  Shortly thereafter, the Veteran underwent a VA audiological examination in September 2011.  During that examination, the Veteran reported experiencing intermittent tinnitus, mostly in his right ear.  He indicated that the ringing began while he was serving in Vietnam and that he continues to experience it once every couple of weeks lasting for a duration of 30 minutes each time.  He stated that he last noticed the ringing a couple of weeks prior to the examination.  The VA examiner observed that the Veteran's June 1968 enlistment audiogram revealed normal hearing acuity bilaterally and that his March 1971 separation examination revealed hearing acuity within normal limits as ascertained by Whispered Voice Tests.  The examiner further noted that a March 1983 Reserve duty examination revealed normal hearing with no significant threshold shifts from the June 1968 enlistment examination.  The examiner indicated that the claims file contained no complaint, diagnosis, or treatment for tinnitus since service.  Based on the forgoing, the examiner opined that, based on the available evidence, the etiology of the Veteran's reported tinnitus could not be rendered without resorting to mere speculation.

After a comprehensive review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  Despite the September 2011VA examiner's observations about the lack of in-service and post-service evidence of tinnitus, as well as the examiner's speculative medical opinion regarding the etiology of the Veteran's tinnitus, the Veteran has clearly stated that he was aware of ringing in his ears beginning during his military service and that the ringing has continued since that time.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75   (2015); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Board finds that the Veteran's statements are competent and credible evidence regarding his in-service noise exposure and the observable symptoms of tinnitus that he has experienced since he separated from active duty service.  See Layno, 6 Vet. App. at 469-470; Charles, 16 Vet. App. at 374.  Moreover, the Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

As the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54.





ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


